— Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered May 23, 2007, convicting defendant upon his plea of guilty of the crime of arson in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to arson in the second degree. He was subsequently sentenced, in accordance with the plea agreement, to five years in prison to be followed by five years of postrelease supervision. He now appeals.
Defendant argues, among other things, that his sentence is harsh and excessive. We find no merit to this claim inasmuch as the agreed-upon sentence was the minimum permissible for a class B violent felony (see Penal Law § 70.02 [3] [a]; see e.g. People v Nelson, 51 AD3d 1137, 1138 [2008]; People v Williams, 35 AD3d 971, 973 [2006], lv denied 8 NY3d 928 [2007]). Defendant’s youth and minimal criminal record do not compel a different conclusion (see People v Edwards, 37 AD3d 871, 872 [2007], lv denied 8 NY3d 945 [2007]). Defendant’s remaining contentions have been considered and found to be without merit.
Mercure, J.P, Peters, Lahtinen, Kane and Malone Jr., JJ., concur. Ordered that the judgment is affirmed. [Prior memorandum and order vacated by unpublished order dated Feb. 4, 2009.]